Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-25 have been considered and are pending examination. Claim(s) 1-6, 9-15, 18-23 have been amended.


Response to Amendment
This Office Action has been issued in response to amendment filed on 01/30/2022.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.



Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9, 12-17, 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 1, the limitations “wherein the demote list is used to determine destaged tracks to remove from the cache” (in line(s) 9, 10 ) renders the claim  indefinite since it's not clear whether the “destaged tracks” to remove from cache are the same tracks as the previously cited modified destaged tracks indicated in the demote list or a different type of destaged tracks. For the purposes of prior art rejection, examiner is interpreting “wherein the demote list is used to determine destaged tracks to remove from the cache” as “ wherein the demote list is used to determine destaged modified tracks to remove from the cache”. Appropriate correction/clarification is required.
Claim(s) 12, 20 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

Claim(s) 2-9, 13-17, 21-25 directly depend from claims 1, 12, 20 and are rejected for the aforementioned reason.


Response to Arguments

Applicant's arguments regarding claims 1, 12, 20 have been carefully and fully considered and they are persuasive.  

Applicant's arguments regarding claims 10, 18 have been fully considered but are moot in view of new grounds of rejection as necessitated by the amendments. Accordingly, this action has been made FINAL.

Examiner withdraws the objections to claim(s)  3, 4, 9, 14, 15, 22, 23 in favor of the claim amendments.

Examiner withdraws 112(b) rejections in favor of the amendments to claim(s)  1, 2, 5, 6, 10, 12, 13, 15, 18, 20, 21.

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrel (U.S. Publication Number 2014/0365725) in view of LaFrese (U.S. Publication Number 2009/0006789).


Referring to claims 10 and 18, taking claim 18 as exemplary, Barrel teaches
“18. A system for mirroring extents of tracks at a primary storage to a secondary storage, comprising:  a processor; and  a computer readable storage medium having program instructions that when executed by the processor causes operations, the operations comprising:” Barrel [0046] discloses processor executing operations 
“incrementing a number of modified tracks in a demote list in extent information for an extent of tracks in cache that are indicated in the demote list, wherein the demote list Barrel [0058], [0059], [0064], [0082], [0085], [0099] discloses data structure and a dirty watermark value used to keep track of a number of (i.e. a count) dirty cache elements and a specific time to determine cache element destaging
Barrel Does not explicitly teach “using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent including modified tracks, wherein mirroring queues having a higher priority than other queues are processed at a greater rate to determine extents of tracks to mirror from the cache to the secondary storage.”
However, LaFrese teaches “using the extent information for the extent to determine one of a plurality of mirroring queues in which to indicate the extent including modified tracks,” LaFrese Figure 3 elements 118, 350, 360, Figure 6 elements 608, 610, 612, [0044] discloses using modified segments comparison information to determine whether to indicate an associated Sync or out of Sync indication in a High Priority Out of Sync (HPOOS) structure “wherein mirroring queues having a higher priority than other queues are processed at a greater rate to determine extents of tracks to mirror from the cache to the secondary storage.” LaFrese [0045], [0047] discloses moving agents reviewing the Out of Sync (OOS) structure and the HPOOS structure where HPOOS structure is processed in a higher priority basis. More data moving agents are assigned to process the HPOOS structure and fewer are assigned to process the OOS structure in order to minimize data being flushed instead of transmitted to secondary unit
Barrel and LaFrese are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by LaFrese, that using a data moving agent to transfer data improves performance by selecting data to transfer based on various priority factors such as size of blocks/sub-blocks, number of modified segments, sequential selection, etc. (LaFrese [0047], [0049]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LaFrese’s use of a data moving agent to transfer data in the system of Barrel to improve performance by selecting data to transfer based on various priority factors such as size of blocks/sub-blocks, number of modified segments, sequential selection, etc.
As per the non-exemplary claim 10, this claim has similar limitations and is rejected based on the reasons given above.


Claim(s) 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barrel (U.S. Publication Number 2014/0365725) in view of LaFrese (U.S. Publication Number 2009/0006789) in further view of Factor (U.S. Publication Number 2004/0181632)


Barrel and LaFrese teaches all the limitations of claim 19  from which claim 18  depends.
Additionally, the combination of Barrel and LaFrese teaches “processing a plurality of tracks in extents in the demote list to remove from the cache” Barrel [0058], [0059], [0064], [0082], [0085], [0099] discloses processing dirty cache elements associated to stripes in a data structure and a dirty watermark value to determine cache element destaging
the combination of Barrel and LaFrese does not explicitly teach “wherein the extent information is gathered for extents based on a status of the tracks in the extents when processed in the demote list to remove from the cache.”
However, Factor teaches “wherein the extent information is gathered for extents based on a status of the tracks in the extents when processed in the demote list to remove from the cache.” Factor Figure 3A steps 310, 320, 330, [0045], [0047], [0048] discloses destaging (i.e. removing from LRU structure and adding to RMS structure) a track from an LRU structure to an RMS structure where the RMS structure is used to determine tracks to demote from cache. Further, Factor Figure 3A elements 340, 310, 320 [0048] discloses that upon iteratively destaging tracks from the LRU structure to the RMS structure (step 330), information about the tracks (track count exceeding thresholds, track identifiers, normal tracks, RMS tracks) is processed to iteratively evaluate demoting a track (320 – no) or postponing demoting RMS tracks (320- yes) where examiner interprets the term “extent” as a plurality of tracks
Barrel, LaFrese and Factor are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Factor, that his technique to manage metadata in cache improves performance by using different policies for metadata in cache and primary cache (Factor [0057], claim 27). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Factor’s technique to manage metadata in cache in the system of Barrel and LaFrese to improve performance by using different policies for metadata in cache and primary cache.
As per the non-exemplary claim 11, this claim has similar limitations and is rejected based on the reasons given above.


Allowable Subject Matter

Claim(s) 1-9, 12-17, 20-25 would be allowable if the 112b rejection above is overcome.
After careful consideration, examination, and search of the claimed invention,  prior art was not found to teach the following limitation in claims 1, 12, 20 " incrementing a number of modified destaged tracks in  extent information for an extent of tracks in a cache  in response to destaging a modified track of the extent, wherein the modified track is indicated in an active cache list; indicating the destaged modified track in a 





















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190042096 A Computer Program Product For Mirroring Data From Primary Storage System To Secondary Storage System In Storage Environment, Comprises Track Format Information, Which Indicates Format And Layout Of Data Indicated In Track Metadata, Anderson.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132      
03/15/2022